Hall, Justice.
This was an application made to enjoin the proceedings under a levy and sale, where a portion of the lot of land in controversy was described, not only by number and district, but by metes and bounds and by mentioning the adjacent and surrounding landed proprietors. It was shown that there was a mistake as to the district where the land lay, and *541that was the only mistake in the levy or attachment. The number was right, the portion of the lot from which it was taken was right, and the boundaries were also correctly set forth, and the court held that that was an error or misdescription which did not avoid the levy, and that notwithstanding its existence, the land might be readily identified; and for these reasons he would not enjoin the sheriff from proceeding to execute the process. This case falls directly within the principle of Rogers, ex'r, vs. Rogers, decided at this term, and also Harris vs. Hull, ex'r, 70 Ga. 831.

Falsa demonstratio non nocet.

Judgment affirmed.